J-S41037-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :         PENNSYLVANIA
                       Appellee                :
                                               :
                v.                             :
                                               :
    CHARLES B. CARRINGTON                      :
                                               :
                       Appellant               :      No. 1306 EDA 2017

                   Appeal from the PCRA Order March 24, 2017
              In the Court of Common Pleas of Philadelphia County
              Criminal Division at No(s): CP-51-CR-0010404-2007


BEFORE:      GANTMAN, P.J., OLSON, J., and STEVENS*, P.J.E.

MEMORANDUM BY GANTMAN, P.J.:                       FILED SEPTEMBER 11, 2018

        Appellant, Charles B. Carrington, appeals from the order entered in the

Philadelphia County Court of Common Pleas, which denied his first petition

brought pursuant to the Post-Conviction Relief Act (“PCRA”).1 We affirm.

        In its opinion, the PCRA court correctly set forth the relevant facts and

procedural history of this case. Therefore, we have no need to restate them.

We add that on May 1, 2017, the PCRA court ordered Appellant to file a concise

statement of errors complained of on appeal pursuant to Pa.R.A.P. 1925(b).

Appellant filed a Rule 1925(b) statement on May 25, 2017.

        Appellant raises the following issues for our review:

           WHETHER THE PCRA COURT VIOLATED PARAGRAPH (1) OF
           RULE 907 OF PA.R.CRIM.P. BY SUMMARILY DISMISSING
           [APPELLANT]’S  PCRA    PETITION  WITHOUT    [AN]
____________________________________________


1   42 Pa.C.S.A. §§ 9541-9546.
____________________________________
* Former Justice specially assigned to the Superior Court.
J-S41037-18


          EVIDENTIARY HEARING, WHERE THERE WAS A GENUINE
          ISSUE OF MATERIAL FACT AS TO WHETHER [APPELLANT]
          WAS DENIED THE EFFECTIVE ASSISTANCE OF COUNSEL,
          WHEN TRIAL COUNSEL FAILED TO ASK FOR A CURATIVE
          INSTRUCTION FOLLOWING DENIAL OF HIS REQUEST FOR A
          MISTRIAL ON THE BASIS THAT THE PROSECUTION MADE
          IMPROPER COMMENTS DURING A LINE OF QUESTIONING
          THAT IMPLIED THAT HE INTIMIDATED A WITNESS, LAMAR
          ADAMS?

          [WHETHER] THE [PCRA] COURT VIOLATED PARAGRAPH (1)
          OF RULE 907 OF PA.R.CRIM.P. BY DISMISSING
          APPELLANT’S PCRA PETITION WITHOUT [AN] EVIDENTIARY
          HEARING, WHERE THERE WAS A GENUINE ISSUE OF
          MATERIAL FACT AS TO WHETHER APPELLANT WAS DENIED
          THE EFFECTIVE ASSISTANCE OF COUNSEL, WHEN
          APPELLATE COUNSEL FAILED TO RAISE ON DIRECT APPEAL
          THE TRIAL COURT’S ABUSE OF DISCRETION IN DENYING
          TRIAL COUNSEL’S REQUEST FOR A MISTRIAL BASED ON
          PROSECUTORIAL      MISCONDUCT      WHERE     [THE]
          PROSECUTOR[’]S CLOSING COMMENTS [IMPLIED] THAT
          WITNESSES WERE FEARFUL OF TESTIFYING BECAUSE
          DEFENDANTS WERE DRUG DEALERS, WHEN THE JURY
          HEARD NO EVIDENCE CONCERNING WHAT BUSINESS THEY
          WERE IN?

(Appellant’s Brief at 4).2

       After a thorough review of the record, the briefs of the parties, the



____________________________________________


2 The revisions to Pa.R.A.P. 1925(b) relaxed the bright-line waiver rule
previously in place in criminal cases, under Commonwealth v. Castillo, 585
Pa. 395, 888 A.2d 775 (2005), so that we can address issues presented in an
untimely filed Rule 1925(b) statement, without remand, if the trial court
addressed the issue(s) on the merits. See generally Commonwealth v.
Burton, 973 A.2d 428 (Pa.Super. 2009) (en banc). Here, the court entered
an order on May 1, 2017, directing Appellant to file his Rule 1925(b) statement
within 21 days. The order was entered on the docket and served on counsel
on the same day. The statement was due on May 22, 2017. Appellant filed
his statement on May 25, 2017. Nevertheless, the PCRA court addressed the
merits of Appellant’s claims, so we will not deem them waived. See id.

                                           -2-
J-S41037-18


applicable law, and the well-reasoned opinion of the Honorable Sheila A.

Woods-Skipper, we conclude that Appellant’s issues merit no relief. The PCRA

court opinion comprehensively discusses and properly disposes of the

questions presented. (See PCRA Court Opinion, filed June 9, 2017, at 6-11)

(finding: (1) assuming issue has arguable merit, Appellant did not establish

that trial counsel’s failure to request curative instruction was unreasonable

and unduly prejudicial to Appellant; (2) trial court sustained defense counsel’s

objections to Commonwealth’s closing remarks, which implied Appellant and

his co-defendant were engaged in some unlawful business, struck remarks

from record, and issued cautionary instructions to jury during and after closing

to remove any prejudice resulting from improper comments of prosecutor; law

presumes jury followed court’s instructions; appellate counsel will not be

considered ineffective for failing to pursue this claim on direct appeal, because

claim lacks merit).       The record supports the PCRA court’s decision.

Accordingly, we affirm on the basis of the PCRA court opinion.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/11/18



                                      -3-
                           •
                         IN THE COURT OF COMMON PLEAS
                    FIRST JUDICIAL DISTRICT OF PENNSYLVANIA
                                                                          •                  Circulated 08/29/2018 02:09 PM
                                                                                                                            FILEO
                                                                                                                       JUN O 9 !Ol1
                                                                                                            Office of JudlOIII A�t}�f'f1§
                                                                                                             Appeals/Post FnEtl
                             CRIMINAL TRIAL DIVISION

    COMMONWEALTH OF PENNSYLVANIA

                                                            CP-51-CR-OO 10404-2007
               v.
                                                             CP-�l·C:R·OOH><10.i.-200·1 Comm v   Ctlmt1r11on.   CM,les fl
                                                                                       Opeuau

CHARLES CARRINGTON
PP# 906755
                                                                   II 111111 11111111111111111
DOCKl�T NO.:           1306 EDA 2017                                         7958773871

                                           OPINION

        Appellant, Charles Carrington, appeals the           {JcAA ord.v/'-M w«A-- entered
in the Court of Common Pleas, Philadelphia County on MlJJ.rcJN L't1 Z--0 H.

Following a jury trial with co-defendant Rassan Richardson, appellant was

found guilty of third degree murder, conspiracy and possession of an

instrument of crime, and sentenced to an aggregate sentence of 21-42 years

incarceration. I A summary of the evidence follows.

               On January 4, 2007, at approximately 12: 18 AM, Philadelphia
        Police Officer Brian Smith and his partner Officer Eric Tyler were
        preparing to begin their shift at the 12th Police District, 65th and
        Woodland Avenue in the City and County of Philadelphia, when they
        heard several radio calls of gunshots, and a person shot on the
        highway at 6516 Regent Street. They obtained a police vehicle,
        acknowledged to radio that they were responding, proceeded to the
        east side of the 6200 block of Regent Street, and worked their way
        over to 65th and Regent Street. As they proceeded down 6200 Regent,
        they observed a large crowd on the corner, huddled around someone
        lying on the ground next to a Jeep. They exited their patrol car and
        observed a male, later identified as Derrick Armstrong (Armstrong),
        on the ground between the curb and the Jeep, his back facing the

1
  18 Pa.C.S. § 2502(c); 18 Pa.C.S. § 903; and 18 Pa.C.S. § 907, respectively. Appellant received
 15-30 years incarceration for murder, 5-10 years incarceration for conspiracy and 1-2 years
incarceration for PIC to run consecutively.                        ·

                                                                                                                              1
                          •                                      •
         driver's door, his head facing the curb, in a fetal position. The male
         appeared to be bleeding from the abdomen, head and face. At
         approximately the same time, paramedics arrived and transported
         the victim to the Hospital of the University of Pennsylvania where he
         was pronounced dead.
                The subsequent autopsy revealed that Armstrong's cause of
         death was multiple gunshot wounds. He suffered a gunshot wound
         to his left back that went through his left lung, his heart and his
         right lung, causing massive damage to both lungs and the heart and
         massive internal bleeding. A large caliber bullet was recovered from
         his chest wall. A second bullet entered his left buttock and exited
         through the upper left thigh causing hemorrhaging within the
        muscles of the buttock and left thigh. A third bullet entered the right
        buttock traveled through the bowel, the liver and the diaphragm and
        into the right chest cavity, where a large caliber non jacketed bullet
        was recovered. This bullet caused extensive bleeding in the bowel,
        liver and buttock. A fourth bullet entered the back of the right lower
        leg below the knee and lodged in the muscle of the right thigh from
        which a large caliber non-jacketed bullet was recovered. The bullets
        were turned over to the police for analysis. Police Officer Robert Stott .
        of the Firearms Identification Unit examined the bullets submitted
        by the medical examiner. He determined that the bullets were
        .38/ .357 caliber with similar microscopic characteristics, but that
        there were insufficient markings to determine whether the bullets
        were fired from the same firearm. 2
                Officers Smith and Tyler secured the crime scene· and began
        a crime scene log. Crime Scene Unit {CSU} Officer Lamont Fox and
        technician William Whitehouse photographed the area, took
        measurements and sketched the crime scene. A cell phone, located
        about three feet away from the body, and a small black screw top
        vial found between the Jeep and the Lexus parked behind it, items
        which had been marked previously during Officer Smith and Officer
        Tyler's initial survey of the crime scene, were collected. No ballistic
        evidence was recovered. Technician Whitehouse performed a latent
        fingerprint examination on the vial and was able to develop a
        fingerprint from the vial. He also obtained a latent fingerprint from
        the face of the cell phone. Clifford Parsons, the fingerprint technician
      . from CSU was able to make an identification of the fingerprint on
        the glass vial. He determined that the print belonged to appellant
        based on his finding that the print had consistent characteristics
        with appellant, 13 points of identification. He found no prints
        belonging to Rassan Richardson.


2
 Officer Stott analyzed two bullet specimens submitted on property receipt number 2697822.
The stated sources were Armstrong's right chest wall and right thigh.

                                                                                             2
                              •                              •
                  Homicide Detective John Keen was assigned to coordinate the
           homicide investigation. In connection with the investigation into the
           death of Derrick Armstrong, he conducted interviews of Lamar
           Adams, Gregory Powell and Ebony Dawkins, all of whom were
           present at the time of the shooting. On January 11, 2007, Lamar
           Adams (Adams), who was friends with both appellant and
           Armstrong, was interviewed by Detective Keen and Detective
           Bayard. Adams told the detectives that he was at 65th and Regent
           Street along with Armstrong. Appellant arrived> and an argument
           ensued about money. A physical fight ensued after appellant
           insulted Armstrong's girlfriend. It was broken up by Gregory Powell
           (Powell, aka Black), but they began to fight again and although
           broken up by Adams, they again continued to fight. The fight
           stopped when it appeared that Armstrong had won. A couple
           minutes thereafter, Adams observed appellant point a revolver at
           Armstrong, who was standing at the pole on Regent Street, and
           shoot him in the back 3-4 times. Appellant was on the sidewalk
          about ten feet away when he shot him. After shooting, Adams stated
          that appellant ran down Regent Street toward 63rc!Street. He did not
           mention Rassan Richardson. Upon completion of the interview,
          Adams read and signed the statement. Adams also identified
          appellant's photograph from a photo spread and signed the
          photograph to so indicate. At trial, Adams denied that it was his
          signature on the statement and the photograph. The Commonwealth
          introduced exemplars of Adams' signature for comparison with the
          signature on the photograph and the statement.
                  Gregory Powell was interviewed by Homicide detectives on
          January 17, 2007, and again on March 10, 2007. However, at the
          time of appellant's trial, Powell was unavailable and his August 29,
          2007 1 preliminary hearing testimony was read into the record.
          Powell testified that on January 4, 2007, he witnessed a fight
          between appellant and Armstrong. He broke the fight up at two
          different times and it appeared that Armstrong was winning the
          fight. Powell again broke the fight up. Armstrong then began walking
          towards the crowd at the corner of 65th Street. As appellant walked
          toward the crowd, Powell testified that he observed Richardson hand
          appellant a chrome .38 caliber handgun. Powell ran toward the
          alleyway. When he reached the front of the alleyway, he heard
          gunshots. He looked back and saw that Armstrong had been shot.
          At that point, Powell saw his car, being driven by Mir, pulling away
          from the space where it had been parked with appellant and
          Richardson as passengers.3 He ran after his car and caught up with
          it in the middle of the block. Powell made appellant and Richardson
          get out because he did not want to be involved with the shooting.
3
    "Mir" was not identified further.

                                                                                   3
                •                                  •
 Powell testified that he did not see any other guns at the time of the
 shooting. Powell acknowledged that it was his signature on the
 statement and the photograph of appellant. On March 10, 2008,
 Powell was re-interviewed by homicide detectives and indicated that
 he observed Richardson pass appellant the gun. However, Powell
 testified that he did not see Richardson pass a gun; that the
 detectives made him sign the statement saying that he did.
         Detective Keen interviewed Ebony Dawkins approximately a
 week after Armstrong was killed. At the time of the interview,
 Dawkins appeared extremely jittery and nervous prompting
 Detective Keen to inquire whether she was under the influence of
 drugs or alcohol. She answered no and the interviewed commenced.
 Ebony Dawkins, who lived at 6335 Regent Street, told Detective ·
 Keen that, at the time of the incident, she was in her bedroom on
 the second floor facing Regent Street. She heard some noises coming
from outside and looked out of the window to see the source. She
observed appellant and. Armstrong, whom she knew from the
neighborhood, fighting each other. Several other people were outside
as well, namely, Chuck, Samir, Powell and others. She came
downstairs to her front door to further observe the incident. A male
broke up the fight, but after a few minutes, appellant and Armstrong
began to fight again. Armstrong appeared to be winning, appellant
was on the ground. The fighting stopped then began again. Someone
else broke it up and Armstrong began to walk away toward 65th
Street from out in the street, toward the sidewalk in front of
Dawkins' house. Appellant was across the street near 6340 Regent
Street, when she observed a black male, later identified as
Richardson, hand appellant a gun, a silver revolver. Appellant took
the gun, and began walking toward Armstrong. She then closed her
door, and was walking toward her living room when she heard 4-5
gunshots and a car speed off. She put on her sneakers, called 911
and told them to send an ambulance. Dawkins then went outside
and observed Armstrong lying on the street. She identified
Richardson from a photo array. At trial, Dawkins testified in
conformance with her statement. She was extensively cross-
examined on her memory and the inconsistencies with her
preliminary hearing testimony. She testified that, while she had
always had problems with her memory generally, she was sure she
saw Richardson give appellant the gun.
        On March 22, 2007, an arrest warrant was obtained for
appellant and Richardson. Appellant surrendered himself at the
Homicide Unit on March 22, 2007. Richardson was arrested without
incident the same day. Both appellant and Richardsonwere charged
with murder and related offenses. Following a jury trial, appellant
was convicted of third degree murder, conspiracy and possession of
an instrument of crime and sentenced to 21-42 years incarceration.
                                                                          4
                       •                                  •
(Trial Court Opinion 716 EDA 2009). Post sentence motions were litigated and

denied. On .June 10, 2011, the Superior Court affirmed the judgment of

sentence and appellant's petition for allowance of appeal to the Supreme Court

was denied on November 22, 2011.

       Appellant timely filed a first pro se PCRA and counsel was appointed; On

July 29, 2016, PCRA counsel filed an amended PCRA petition requesting an

evidentiary hearing, claiming that appellant was entitled to relief because trial

counsel failed to request a curative instruction following denial of his motion

for a mistrial in the wake of improper remarks made by the prosecutor during

the questioning of Commonwealth witness Lamar Adams, objections to which

were sustained by the Court, and that appellate counsel was ineffective for

failing to raise the issue of this Court's alleged abuse of discretion in denying

trial counsel's request for a mistrial based upon prosecutorial misconduct

during closing remarks; remarks that appellant alleges    ,�rhu.. that the
witnesses were afraid to testify because appellant and the co-defendant were

drug dealers when the jury had heard no evidence concerning the business

they were in. On .January 13, 2017; the Commonwealth filed a motion to

dismiss alleging that appellant's claims are meritless and his petition should be

dismissed without a hearing. The Court reviewed appellant's petition, the

Commonwealth's response, the record and the controlling law and determined

that appellant was not entitled to PCRA relief. Following proper notice,

appellant's petition for relief was dismissed on March 24, 2017. This appeal

followed.

                                                                                    5
                       •                                   •
      The standard of review regarding an order denying a petition under

the PCRA is whether the determination of the PCRA court is supported by the

evidence of record and is free of legal error. �ommonwealth v. Davis, 86 A.3d

883, 887 (Pa. Super. 2014). The PCRA court's findings will not be disturbed

unless there is no support for the findings in the certified record. Id. Moreover,

the PCRA court has discretion to dismiss a petition without a hearing when the

court is satisfied there are no genuine issues concerning any material fact, the

defendant is not entitled to post-conviction collateral relief, and no legitimate

purpose would be served by further proceedings. Commonwealth v. Cousar,

154 A.3d 287, 297 (Pa. 2017). Appellant complains that both trial counsel and

appellate counsel provided ineffective assistance. It is well-settled law that

counsel is presumed to have provided effective assistance. Commonwealth v.

Sepulveda, 55 A.3d 1108, 1117(Pa.2012). To be entitled to relief on an

ineffectiveness claim, a PCRA petitioner must establish: ( 1) the underlying

claim has arguable merit; (2) no reasonable basis existed for counsel's action or

failure to act; and (3) he suffered prejudice as a result of counsel's error,

with prejudice measured by whether there is a reasonable probability the result

of the proceeding would have been different. Commonwealth v. Treiber, 632

Pa. 449, 466, 121 A. 3d 435, 445 (2015). If a petitioner fails to prove any of

these prongs, his claim fails. Commonwealth v. Simpson, 66 A.3d 253, 260

(Pa.2013).

      Appellant complains that trial counsel was ineffective for failing to

request a curative instruction following the denial of his request for a mistrial


                                                                                    6
                       •                                  •
on the basis that the prosecutor made improper comment during a line of

questioning he alleges implied that appellant intimidated Commonwealth

witness Lamar Adams. On direct examination, the Commonwealth asked

Adams about the statement he gave police after the incident where he told

police that appellant was the shooter. At trial, Adams disavowed the statement,

claiming that he was high on drugs when he gave the statement and did not

remember the shooting, and denied giving the statement to police. (N.T.

06/24/08 pg. 156-160; 175-177) The prosecutor then embarked on a series of

questions about what people who come in to testify for the Commonwealth are

called on the streets. When Adams responded, "Rats," the prosecutor began

questioning Adams about what happens to "rats" on the street. Trial counsel

objected three separate times to this line of questioning, and motioned the

Court for a mistrial. In each instance, the Court sustained the objection, but

denied counsel's request for a mistrial. (N.T. 06/24 /08 pg. 199-201) Appellant

avers that under these circumstances, trial counsel was compelled to request a

curative instruction, and because he did not, he provided ineffective

representation as the issue of whether a curative instruction was appropriate

was not preserved for direct appeal review. Assuming, arquendo, that this is

sufficient to meet the arguable merit prong of the ineffectiveness test, appellant

· fails to demonstrate that trial counsel's actions were unreasonable or that he

was prejudiced. See Commonwealth v. Brown, 48 A.3d 1275, 1277

(Pa.Super.2012)(Counsel's actions will not be found to have lacked a

reasonable basis unless the petitioner establishes that an alternative not


                                                                                   7
                      •                                   •
chosen by counsel offered a potential for success substantially greater than the

course actually pursued); Commonwealth v. Johnson, 139 A.3d 1257, 1272

(Pa. 2016)(Regarding the prejudice prong, a petitioner must demonstrate that

there is a reasonable probability that the outcome ofthe proceedings would

have been different but for counsel's action or inaction). Accordingly, this claim

fails. See Commonwealth v. Steele, 599 Pa. 341, 961 A.2d 786, 797 (Pa. 2008)

(stating that when an appellant fails "to set forth all three prongs of the

ineffectiveness test and [to] meaningfully discuss them, he is not entitled to

relief, and we are constrained to find such claims waived for lack of

development").

      Appellant further complains that appellate counsel was ineffective for

failing to raise on appeal that the Court allegedly abused its discretion when it

denied trial counsel's request for a mistrial) based upon prosecutorial

misconduct, after the prosecutor allegedly implied that the witnesses were

fearful of testifying because appellant and his co-defendant were drug dealers,

when the jury heard no evidence concerning what business they were in. The

trial court is vested with the discretion to grant a mistrial whenever the alleged

prejudicial event may reasonably be said to deprive the defendant of a fair and

impartial trial. Commonwealth v. Hogentogler, 53 A .3d 866, 878 (Pa. Super.

2012}. The Court has wide discretion in declaring a mistrial and its decision

will not be reversed absent an abuse of discretion. Commonwealth v.

Moury, 992 A.2d 162, 175 (Pa.Super.2010). Abuse of discretion is not merely

an error of judgment, but if in reaching a conclusion the law is overridden or

                                                                                     8
                      •                                   •
misapplied, or the judgment exercised is manifestly unreasonable, or the result

of partiality, prejudice, bias or ill-will... _discretion is abused. Commonwealth v.

Wright:, 599 Pa. 270, 310, 961 A.2d 119, 142 (2008).

      During closing remarks, the prosecutor stated that witnesses Lamar

Adams and Gregory Powell had a drug past, "so at a minimum, we know what

kind of business they were in." Trial counsel objected. The objection was

sustained and the comment was stricken from the record. The Court then gave

a cautionary instruction to the jury: "Jurors, there is no evidence concerning

that and you are not to consider that as part of this evidence. You are to

consider only the evidence that was presented in the courtroom." (N.T.

06/27 /08 pg. 96-97) When the prosecutor again mentioned "businessmen,"

the Court again sustained the objection, ordered that the comment be stricken

from the record, and gave another cautionary instruction. (N.T. 06/27 /08 pg.

125) Following closing, trial counsel motioned for a mistrial based upon the

prosecutor's implication during closing that witnesses were afraid to come

forward because appellant and the co-defendant were neighborhood drug

dealers. (N.T. 06/27 /08 pg. 136-137) The Court denied counsel's motion, but

agreed to give, and did give, an additional cautionary instruction during the

jury charge. Despite this, appellant claims that mistrial was required because

the prosecutor's inference that appellant was a drug dealer had the

unavoidable effect of preventing jurors from weighing the evidence and

rendering a true verdict thereby depriving appellant of a fair and impartial triaf




                                                                                       9
                      •                                   •
      The remedy of a mistrial is an extreme remedy required only when an

incident is of such a nature that its unavoidable effect is to deprive the

[appellant] of a fair and impartial tribunal. Commonwealth v. Bozic, 2010 Pa.

Super. 114, 997 A.2d 1211, 1226 (2010). A prosecutor's remarks do not

constitute reversible error unless their unavoidable effect ... [was] to prejudice

the jury, forming in their minds fixed bias and hostility toward the defendant

so that they could not weigh the evidence objectively and render a true verdict.

Id. Furthermore, a mistrial is not necessary where cautionary instructions are

adequate to overcome prejudice. Commonwealth v. Chamberlain, 612 Pa. 107,

175-76, 30 A.3d 381, 422 (2011). Here, the Court sustained trial counsel's

objections, and gave a prompt effective cautionary instruction in each instance,

informing the jury that there was no evidence about a business appellant and

the co-defendant were engaged in, and that they were only to consider the

evidence presented in the courtroom. (N.T. 06/27 /08 pg. 96-97, 125, 136-137)

Therefore any potential prejudice was removed. See Commonwealth v.

Bryant, 67 A.3d 716, 730 (Pa.2013) (stating that prompt and effective

instructions �ay remove prejudice resulting from improper comments by a

prosecutor). Moreover, during preliminary instructions, the jury was instructed

that they are required to follow the Courts rulings and instructions and that,

whenever the Court sustains an objection or orders evidence stricken from the

record, they must completely disregard that evidence when deciding the case.

{N.T. 06/23/08 pg. 244, 247-48} The jury is presumed to follow the courts

instructions. Commonwealth v. Stokes, 839 A.2d 226, 2'.30 (Pa.2003).

                                                                                 10
 .   .                    •                                 •
Therefore, appellate counsel was not ineffective for failing to raise on direct

appeal the claim that the Court abused its discretion by denying trial counsel's

motion for mistrial. See Commonwealth v. Freeland, 106 A.3d 768, 778

(Pa.Super.2014) (stating that trial counsel will not be considered ineffective for

failing to pursue claims that lack merit). Accordingly, this claim fails.

          For the foregoing reasons, appellant is not entitled to post conviction

relief.



                                   BY THE COURT:


                                  ���


                                   SHEILA WOODS-SKIPPER, J




                                                                                    11